
	

113 HRES 612 IH: Expressing the sense of the House of Representatives that the Government of Mexico should forthwith repatriate Sgt. Andrew Paul Tahmooressi from Mexican prison(s) and expressing the sense of the House of Representatives that the President of the United States should take actions to impose sanctions on Mexico until such time as Sgt. Tahmooressi is released.
U.S. House of Representatives
2014-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 612
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2014
			Mr. Stockman submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the Government of Mexico should forthwith
			 repatriate Sgt. Andrew Paul Tahmooressi from Mexican prison(s) and
			 expressing the sense of the House of Representatives that the President of
			 the United States should take actions to impose sanctions on Mexico until
			 such time as Sgt. Tahmooressi is released.
	
	Whereas Sgt. Tahmooressi served with the U.S. Marine Corps for two tours of duty in Afghanistan
			 earning a rare combat field promotion to Sergeant;Whereas Sgt. Tahmooressi was driving near the U.S.-Mexican border on March 31, 2014, when he took a
			 wrong turn and unintentionally drove into Mexico.  He was stopped by
			 police in Mexico and arrested for possessing three firearms which were
			 fully legal in Texas and were registered to him; andWhereas Sgt. Tahmooressi has a distinguished record in the U.S. Marine Corps and there is no
			 indication that Sgt. Tahmooressi was in violation of other laws in Mexico,
			 except possession of his own firearms: Now, therefore, be it
		That it is the sense of the House of Representatives that—
			(1)the Government of Mexico should expeditiously release and repatriate Sgt. Tahmooressi and all
			 possessions that have been seized;  and(2)the President of the United States should communicate with the Government of Mexico that he will
			 impose increasingly harsh sanctions on Mexico until such time as Sgt.
			 Tahmooressi is released.
